Title: To Thomas Jefferson from James G. W. Neale, 30 September 1808
From: Neale, James G. W.
To: Jefferson, Thomas


                                                
                            Sir
                     
                            On Board the US Schooner EnterpriseNorfolk Septr. 30th. 1808
                        

                        As every inclination is entirely suppressed, which induced me to apply for a commission in the army; I shall be much obliged to you, if you will be so good as to return the certificates and Letter which I enclosed in one addressed to you some time in June last; together, with the recommendation in my behalf, which I enclosed in another letter to you about the 31st. of December last.
                  Although, I do not wish them to answer the end for which they were intended, yet they may in some measure alleviate my feelings under the miseries of my present situation, as evidences of the esteem of those, whose lost society I sincerely regret. They may be of service in furthering my private views, should I ever be enabled to procure my discharge; as many of the signers are well known to several respectable traders in these parts.
                  I acted a foolish part, when I tore myself from the sweets of domestic enjoyment. I had yet to learn, that to serve one’s country, was making a sacrifice of every rational enjoyment, which as the citizen of a free country I had learnt to prize. I had formed the romantic notion, that it was honorable to wear the badge which betokens a protector of his country, yet I have found by sad experience, that to be a soldier, is to associate with the unprincipled, and to be treated with every kind of indignity. I had supposed a worthy conduct would entitle me to respect and confidence but I have found the reverse. It is true, I might have been promoted to the rank of corporal or Serjeant, had I accepted several offers, I might even have been an officer’s waiter had I not considered the proposition an indignity. Yet my best endeavors will not screen me from the treatment due to a rascle only. What a stimulous to virtuous action? what a spur to a man of spirit? Sir, I am a man of feeling; I love my country as much as any man; yet I cannot endure to be dispised and spurned by men, whom, I cannot consider as my superiors in any respect. But I shall have learnt a lesson (by the time I quit the service) never to be forgotton.
                  Be pleased Sir, to pardon the latitude I have taken in giving vent to my feelings. I consider you, as the father of your country; as one, who has it in your power to free me from my sufferings, and therefore, as the proper object, to whom I should open myself.
                  I am Sir, Your Most Obedient And Very humble Servant
                        
                            James G W Neale
                     
                        
                    
                     P.S. please to forward them to Baltimore, as I expect to be there by the latter end of the ensuing week.
                  
               